Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because numeral 200 as described is not labeled in any figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Monitoring rotary gas meter health by analyzing differential pressure across the rotating element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artiuch et al. (8,639,464) (hereinafter Artiuch).
Regarding claims 1 and 13, Artiuch teaches a method, comprising: monitoring flow of fluid across impellers on a gas meter (col. 1, lines 34-41); identifying a period of stable flow (col. 1, lines 48-52); operating a differential pressure sensor during the period of stable flow (col. 2, lines 47-49); calculating diagnostic values from data from the differential pressure sensor and generating an output that corresponds with an operating condition that relates to a relationship between the diagnostic values (col. 2, lines 35-37, 50-53).
Regarding claim 2, Artiuch teaches calculating a constant for a mathematical model of gas meter behavior from data from the differential pressure sensor, wherein execution of the mathematical model results in the diagnostic values include a base value for differential pressure that includes the constant (col. 12, lines 25-35).
Regarding claims 3, 19 and 20, Artiuch teaches completing a learning mode that results in a constant for a mathematical model of gas meter behavior, wherein the diagnostic values require the constant (col. 13, lines 18-27; col. 14, lines 39-49).
Regarding claims 4 and 14, Artiuch teaches the diagnostic values include a base value for differential pressure and an average value for differential pressure (col. 24, lines 46-53).
Regarding claims 5 and 15, Artiuch teaches gathering parameter data that relates to temperature, pressure, and specific gravity of the fluid during the period of stable flow, wherein the diagnostic values require the parameter data (col. 2, lines 58-66).
Regarding claims 6 and 16, Artiuch teaches comparing the relationship to an event criterion that defines the operating condition (col. 3, lines 1-4).
Regarding claim 7, Artiuch teaches the operating condition identifies lock-up of the impellers (Fig. 14, col. 10, lines 38-42).
Regarding claims 8 and 17, Artiuch teaches incrementing an event counter when the relationship satisfies an event criterion; and setting the operating parameter when the event counter exceeds a pre-determined limit (col. 31, lines 60-64).
Regarding claims 9 and 18, the diagnostic values relate to data gathered during a fixed test time that relates to period of a sinusoidal wave form (col. 8, lines 4-16).
Regarding claim 11, Artiuch teaches a gas meter, comprising: a meter body with a pair of counter-rotating impellers (col. 1, lines 34-36); an electronics unit (104) attached to the meter body, the electronics unit comprising a processor, memory, and executable instructions stored on the memory (col. 9, lines 14-18); a differential pressure sensor (132) disposed in the electronics unit (Fig. 1); and a differential pressure unit that directs a sample of fluid from an upstream side and a downstream side of the pair of counter-rotating impellers to the differential pressure sensor, wherein the executable instructions configure the processor to operate the differential pressure sensor only during a period of stable flow across the pair of counter-rotating impellers (col. 2, lines 35-53).
Regarding claim 12, Artiuch teaches a temperature sensor and a pressure sensor, wherein the executable instructions configure the processor to operate the temperature sensor and pressure sensor only during a period of stable flow across the pair of counter-rotating impellers (col. 3, lines 17-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch.
Regarding claim 10, Artiuch does not explicitly teach activating a timer to measure a fixed test time, wherein the differential pressure sensor only operates during the fixed test time, however, it would be within the scope of a skilled individual to provide a timer in order to perform measurements at or for a particular timing for accurate measurements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/16/2022